DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-8-22 has been entered.
 	Applicant’s amendment filed on 5-12-22 has been entered.  Claims 1-6 and 21 have been amended.  Claims 1-27 are pending.  Claims 1-8, 10, 13, 15-16, 21-22 and 25-27 and species (A) SEQ ID No. 9 from claims 1-3 and (B) SEQ ID No. 12 from claim 4 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 21 is objected to because of the following informalities:  The phrase “a delivery vector” in line 1 should be changed to “the delivery vector” because it refers back to the delivery vector of claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 13, 15-16, 21-22 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a signal peptide that enables the packing of the propeptide” in line 4 of claim 1 is vague and renders the claim indefinite.  A signal peptide is a short peptide sequence that guides the produced polypeptide within the cells through a specific channel to arrive at the cell membrane such that the polypeptide stays in the cell membrane or is secreted out of the cell.  Usually, a signal peptide helps a polypeptide to be secreted out of the cell.  It is unclear how a signal peptide “enable” the packing of propeptide and it is unclear how a signal peptide “enable” the packing of propeptide into what kind of vesicles.  Claims 2-8, 10, 13, 15-16, 21-22 and 25-27 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “release-on-demand” in line 5 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “release-on-demand”.  It is unclear what kind of demand is intended, for example, an oral demand, a written demand, an active agent, or something else.   It is also unclear where the dynorphin or dynorphin-variants are released from.  Claims 2-8, 10, 13, 15-16, 21-22 and 25-27 depend from claim 1 but fail to clarify the indefiniteness.
Claim 1 recites the limitation "the propeptide" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim mentions “pre-propeptide” before it mentions “propeptide”, which is different from “pre-propeptide”.  Thus, there is no antecedent basis for the limitation “the propeptide”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 13, 15-16, 21-22 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “a signal peptide that enables the packing of the propeptide” in line 4 of claim 1 is considered new matter.  Applicant points out support for the amendments can be found on page 2, lines 8-12, page 3, line 33 to page 4, line 2 and page 4, lines 13-26.  The specification discloses prodynorphin is packed into vesicles, undergoes maturation and is relased on demand upon high frequency stimulation, and the advantage of the present delivery vector is a release on demand of dynorphin or dynorphin variants.  However, Examiner cannot find support for the phrase “a signal peptide that enables the packing of the propeptide” on those pages and in the specification.  Thus, the phrase “a signal peptide that enables the packing of the propeptide” is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Devi et al., 1989 (Molecular Endocrinology, Vol. 3, 1852-1860) in view of Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID NO. 9).
Claims 1-3, 10, 13 and 15-16 are directed to a delivery vector comprising a DNA sequence encoding pre-prodynorphin or pre-prodynorphin variants and said pre-prodynorphin or pre-prodynorphin variant comprises a signal peptide that enables the packing of the propeptide, derived from said pre-propeptide, into vesicles, wherein said delivery vector leads to release-on-demand of dynorphins or dynorphin-variants and wherein said pre-prodynorphin or pre-prodynorphin-variant comprises leumorphin that is SEQ ID No. 9 (aa 226-254 of SEQ ID No. 1) (elected species).  Claim 2 specifies the variants have an amino acid sequence identity of at least 70% within the first 8 aa counted from the N-terminus of SEQ ID No. 9 (elected species).  Claim 3 specifies the variants have an amino acid sequence identity of at least 80% within the first 8 aa counted from the N-terminus of SEQ ID No. 9 (elected species).  Claim 10 reads on a composition comprising the delivery vector of claim 1.  Claim 13 specifies the vector is suitable for peripheral administration, intracranial, intracerebral, intrathecal, or intraparenchymal administration.  Claim 15 reads on a pharmaceutical release-on-demand composition comprising the delivery vector of claim 1, and optionally a pharmaceutically acceptable carrier.  Claim 16 reads on a cell infected with the delivery vector of claim 1.
Regarding claims 1-3, 10, 13 and 15-16, Devi teaches “expression and posttranslational processing of preprodynorphin complementary DNA in the mouse anterior pituitary cell line AtT-20” (e.g. Title).  Devi teaches a recombinant plasmid containing the rat prodynorphin cDNA was introduced into the mouse anterior pituitary corticotroph cell line AtT-20.  Stably transformed AaT-20 cells express 1.3 kb prodynorphin mRNA expressing prodynorphin protein that is processed to dynorphin peptide, including leucine-enkephalin, beta-neoendophin, dynorphin-AB and dynorphin-B (e.g. p. 1852, left column, 1st paragraph).  The prodynorphin cDNA represents a full-length rat prodynorphin cDNA containing the complete amino acid sequence for the preprodynorphin (e.g. p. 1853, left column, last paragraph).  Figure 1 shows the amino acid sequences of the various opioid peptides, including dyn-A, dyn-AB, dyn-B and dyn-B-29 (also known as leumorphin), and their relative location within prodynorphin.  The preprodynorphin (preproenkephalin B) protein contains a signal peptide sequence and a signal peptide cleavage site (shaded line) (e.g. Figure 1, p. 1853).  The recombinant plasmid is considered a delivery vector.  The AtT-20 cells were transfected with the recombinant plasmid (For claim 16).  The buffer solution containing the recombinant plasmid is considered a pharmaceutically acceptable carrier (For claim 15).
Regarding claim 13, claim 13 is a product claims and read on a delivery vector.  The recombinant plasmid taught by Devi is considered a delivery vector and the buffer solution containing the recombinant plasmid is considered to be suitable for peripheral, intracranial, intrathecal, intracerebral, or intraparenchymal administration.
Devi does not specifically teach the pre-prodynorphin or pre-prodynorphin variant comprises leumorphin having the sequence of SEQ ID No. 9 (elected species).
Rockman (SEQ ID No. 9) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a DNA sequence encoding the pre-prodynorphin or pre-prodynorphin variant comprising leumorphin having the sequence of SEQ ID No. 9 in a vector because Devi teaches preparation of a plasmid comprising nucleic acid sequence encoding a rat preprodynorphin protein and Rockman teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.  Since both Devi and Rockman teaches the nucleotide sequence encoding preprodynorphin protein, it would be obvious for one of ordinary skill in the art to substitute the rat preprodynorphin coding sequence taught by Devi with the human preprodynorphin coding sequence taught by Rockman but keep the signal peptide sequence so as to transform host cells and study the expression and posttranslational processing of the preprodynorphin protein in the host cells with reasonable expectation of success. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to study expression and posttranslational processing of preprodynorphin cDNA in the mouse anterior pituitary cell line AtT-20 as taught by Devi with reasonable expectation of success.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Devi et al., 1989 (Molecular Endocrinology, Vol. 3, 1852-1860) in view of Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID No. 9) and Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID No. 12).
Claims 1 and 4 are directed to a delivery vector comprising a DNA sequence encoding pre-prodynorphin or pre-prodynorphin variants and said pre-prodynorphin or pre-prodynorphin variant comprises a signal peptide that enables the packing of the propeptide, derived from said pre-propeptide, into vesicles, wherein said delivery vector leads to release-on-demand of dynorphins or dynorphin-variants and wherein said pre-prodynorphin or pre-prodynorphin-variant comprises leumorphin that is SEQ ID No. 9 (aa 226-254 of SEQ ID No. 1) (elected species).  Claim 4 specifies the delivery vector comprises a DNA sequence encoding a pre-prodynorphin-variant comprising c) SEQ ID NO. 12, wherein Z stands for any amino acid (elected species).  
Regarding claim 1, Devi teaches “expression and posttranslational processing of preprodynorphin complementary DNA in the mouse anterior pituitary cell line AtT-20” (e.g. Title).  Devi teaches a recombinant plasmid containing the rat prodynorphin cDNA was introduced into the mouse anterior pituitary corticotroph cell line AtT-20.  Stably transformed AaT-20 cells express 1.3 kb prodynorphin mRNA expressing prodynorphin protein that is processed to dynorphin peptide, including leucine-enkephalin, beta-neoendophin, dynorphin-AB and dynorphin-B (e.g. p. 1852, left column, 1st paragraph).  The prodynorphin cDNA represents a full-length rat prodynorphin cDNA containing the complete amino acid sequence for the preprodynorphin (e.g. p. 1853, left column, last paragraph).  Figure 1 shows the amino acid sequences of the various opioid peptides, including dyn-A, dyn-AB, dyn-B and dyn-B-29 (also known as leumorphin), and their relative location within prodynorphin.  The preprodynorphin (preproenkephalin B) protein contains a signal peptide sequence and a signal peptide cleavage site (shaded line) (e.g. Figure 1, p. 1853).  The recombinant plasmid is considered a delivery vector.  The AtT-20 cells were transfected with the recombinant plasmid (For claim 16).  The buffer solution containing the recombinant plasmid is considered a pharmaceutically acceptable carrier (For claim 15).
Devi does not specifically teach the pre-prodynorphin or pre-prodynorphin variant comprises leumorphin having the sequence of SEQ ID No. 9, or the pre-prodynorphin or pre-prodynorphin variant comprises the sequence of SEQ ID No. 12.
Rockman (SEQ ID No. 9) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, from nucleotides 547-633, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.
Rockman (SEQ ID No. 12) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, from nucleotides 547-633, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 12.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a DNA sequence encoding the pre-prodynorphin or pre-prodynorphin variant comprising leumorphin having the sequence of SEQ ID No. 9 in a vector because Devi teaches preparation of a plasmid comprising nucleic acid sequence encoding a rat preprodynorphin protein and Rockman (SEQ ID No. 9) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.  Since both Devi and Rockman teaches the nucleotide sequence encoding preprodynorphin protein, it would be obvious for one of ordinary skill in the art to substitute the rat preprodynorphin coding sequence taught by Devi with the human preprodynorphin coding sequence taught by Rockman but keep the signal peptide sequence so as to transform host cells and study the expression and posttranslational processing of the preprodynorphin protein in the host cells with reasonable expectation of success. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a DNA sequence encoding the pre-prodynorphin or pre-prodynorphin variant comprising the sequence of SEQ ID No. 12 in a vector because Devi teaches preparation of a plasmid comprising nucleic acid sequence encoding a rat preprodynorphin protein and Rockman (SEQ ID No. 12) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 12.  Since both Devi and Rockman teaches the nucleotide sequence encoding preprodynorphin protein, it would be obvious for one of ordinary skill in the art to substitute the rat preprodynorphin coding sequence taught by Devi with the human preprodynorphin coding sequence taught by Rockman but keep the signal peptide sequence so as to transform host cells and study the expression and posttranslational processing of the preprodynorphin protein in the host cells with reasonable expectation of success.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to study expression and posttranslational processing of preprodynorphin cDNA in the mouse anterior pituitary cell line AtT-20 as taught by Devi with reasonable expectation of success.

Claims 1, 5-8, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Devi et al., 1989 (Molecular Endocrinology, Vol. 3, 1852-1860) in view of Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID NO. 9) as applied to claims 1-3, 10, 13 and 15-16 above, and further in view of Foti et al., 2008 (Internet Citation, pages 1-183, IDS).
Claims 1, 5-8, 22 and 25-27 are directed to a delivery vector comprising a DNA sequence encoding pre-prodynorphin or pre-prodynorphin variants and said pre-prodynorphin or pre-prodynorphin variant comprises a signal peptide that enables the packing of the propeptide, derived from said pre-propeptide, into vesicles, wherein said delivery vector leads to release-on-demand of dynorphins or dynorphin-variants and wherein said pre-prodynorphin or pre-prodynorphin-variant comprises leumorphin that is SEQ ID No. 9 (aa 226-254 of SEQ ID No. 1) (elected species).  Claim 5 specifies said delivery vector further comprises a recombinant AAV vector genome or a recombinant lentivirus genome.  Claim 6 specifies the delivery vector further comprises a rAAV vector genome, wherein said vector is a human serotype selected from the recited serotypes.  Claim 7 reads on a recombinant virus particle or a liposome comprising the delivery vector according to claim 1.  Claim 8 specifies said delivery vector further comprises a recombinant AAV vector genome encapsulated in an AAV capsid or said delivery vector further comprises a recombinant lentivirus vector genome and is packaged in a lentivirus particle. Claim 22 reads on a composition comprising the recombinant virus particle or liposome of claim 7.  Claim 25 specifies said recombinant virus particle is suitable for peripheral, intracranial, intracerebral, intrathecal, or intraparenchymal administration.  Claim 26 reads on a pharmaceutical release-on-demand composition comprising the recombinant virus particle or liposome of claim 1, and optionally a pharmaceutically acceptable carrier.  Claim 27 reads on a cell infected, in vitro or ex vivo, with the recombinant virus or liposome particle of claim 7.
Devi teaches “expression and posttranslational processing of preprodynorphin complementary DNA in the mouse anterior pituitary cell line AtT-20” (e.g. Title).  Devi teaches a recombinant plasmid containing the rat prodynorphin cDNA was introduced into the mouse anterior pituitary corticotroph cell line AtT-20.  Stably transformed AaT-20 cells express 1.3 kb prodynorphin mRNA expressing prodynorphin protein that is processed to dynorphin peptide, including leucine-enkephalin, beta-neoendophin, dynorphin-AB and dynorphin-B (e.g. p. 1852, left column, 1st paragraph).  The prodynorphin cDNA represents a full-length rat prodynorphin cDNA containing the complete amino acid sequence for the preprodynorphin (e.g. p. 1853, left column, last paragraph).  Figure 1 shows the amino acid sequences of the various opioid peptides, including dyn-A, dyn-AB, dyn-B and dyn-B-29 (also known as leumorphin), and their relative location within prodynorphin.  The preprodynorphin (preproenkephalin B) protein contains a signal peptide sequence and a signal peptide cleavage site (shaded line) (e.g. Figure 1, p. 1853).  The recombinant plasmid is considered a delivery vector.  
Rockman (SEQ ID No. 9) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.
Devi and Rockman do not specifically teach the delivery vector is an AAV vector comprising AAV genome, or the AAV is serotype AAV2 etc.
Foti teaches recombinant adeno-associated virus (AAV)-mediated expression and constitutive secretion of NPY (Neuropeptide Y) or NPY13-36 could attenuate limbic seizure and provides a vector for delivering therapeutic peptide fragment with increased receptor sensitivity (e.g. Abstract).  Several AAV serotypes have been tested in the brain and those AAV serotypes include AAV1, 2, 4, 5, 7, 8 and 9 (e.g. p. 12, 1st paragraph).  Neuropeptides such as NPY, galanin and dynorphin all show some promise in treating epilepsy (e.g. p. 15, last paragraph).  AAV2 is used to prepare rAAV vector expressing NPY or NPY13-26 (e.g. p. 31).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an AAV vector such as AAV2 vector as a delivery vector because Devi teaches preparation of a plasmid comprising nucleic acid sequence encoding a rat preprodynorphin protein and Foti teaches preparation of AAV2 vector expressing neuropeptide NPY for treating epilepsy and neuropeptides such as NPY, galanin and dynorphin all show some promise in treating epilepsy.  Since both Devi and Foti teach preparation of a delivery vector expressing a neuropeptide, rat preprodynorphin that can be processed to produce dynorphin taught by Devi and NPY taught by Foti, and Foti teaches using AAV vector such as AAV2 for the delivery of the neuropeptide NPY for treating epilepsy, it would be obvious for one of ordinary skill in the art to substitute the plasmid vector taught by Devi with the rAAV vector taught by Foti for the delivery of the neuropeptide including preprodynorphin, dynorphin and NPY, to a host cell or a subject with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to study expression and posttranslational processing of preprodynorphin cDNA in the mouse anterior pituitary cell line AtT-20 as taught by Devi or to provide recombinant adeno-associated virus (AAV)-mediated expression and constitutive secretion of neuropeptide to attenuate limbic seizure in a subject as taught by Foti with reasonable expectation of success.

Claims 1, 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi et al., 1989 (Molecular Endocrinology, Vol. 3, 1852-1860) in view of Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID No. 9) and Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID No. 12) as applied to claims 1 and 4 above, and further in view of Boesen, Thomas, 2015 (US 20150297671 A1).  
Claims 1, 4 and 21 are directed to a delivery vector comprising a DNA sequence encoding pre-prodynorphin or pre-prodynorphin variants and said pre-prodynorphin or pre-prodynorphin variant comprises a signal peptide that enables the packing of the propeptide, derived from said pre-propeptide, into vesicles, wherein said delivery vector leads to release-on-demand of dynorphins or dynorphin-variants and wherein said pre-prodynorphin or pre-prodynorphin-variant comprises leumorphin that is SEQ ID No. 9 (aa 226-254 of SEQ ID No. 1) (elected species).  Claim 4 specifies the delivery vector comprises a DNA sequence encoding a pre-prodynorphin-variant comprising c) SEQ ID NO. 12, wherein Z stands for any amino acid (elected species).  Claim 21 specifies wherein at least one Z in a sequence according to a), b) or c), is an amino acid that differs from the corresponding amino acid of the wild-type sequence of said pre-prodynophin variant according to a sequence according to a), b) or c). 
Devi teaches “expression and posttranslational processing of preprodynorphin complementary DNA in the mouse anterior pituitary cell line AtT-20” (e.g. Title).  Devi teaches a recombinant plasmid containing the rat prodynorphin cDNA was introduced into the mouse anterior pituitary corticotroph cell line AtT-20.  Stably transformed AaT-20 cells express 1.3 kb prodynorphin mRNA expressing prodynorphin protein that is processed to dynorphin peptide, including leucine-enkephalin, beta-neoendophin, dynorphin-AB and dynorphin-B (e.g. p. 1852, left column, 1st paragraph).  The prodynorphin cDNA represents a full-length rat prodynorphin cDNA containing the complete amino acid sequence for the preprodynorphin (e.g. p. 1853, left column, last paragraph).  Figure 1 shows the amino acid sequences of the various opioid peptides, including dyn-A, dyn-AB, dyn-B and dyn-B-29 (also known as leumorphin), and their relative location within prodynorphin.  The preprodynorphin (preproenkephalin B) protein contains a signal peptide sequence and a signal peptide cleavage site (shaded line) (e.g. Figure 1, p. 1853).  The recombinant plasmid is considered a delivery vector.  The AtT-20 cells were transfected with the recombinant plasmid (For claim 16).  The buffer solution containing the recombinant plasmid is considered a pharmaceutically acceptable carrier (For claim 15).
Rockman (SEQ ID No. 9) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, from nucleotides 547-633, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.
Rockman (SEQ ID No. 12) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, from nucleotides 547-633, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 12.
Devi, Rackman (SEQ ID No. 9) and Rockman (SEQ ID No. 12) do not specifically teach at least one Z in a sequence according to a), b) or c), is an amino acid that differs from the corresponding amino acid of the wild-type sequence of said pre-prodynophin variant according to a sequence according to a), b) or c). 
Boesen teaches peptide analogues comprising a peptide or protein, native or naturally occurring, or biologically active variants thereof, and one or more branched amino acid probes (BAP) (e.g. paragraph [0007]).  The peptide analogues comprise an opioid peptide including prodynorphin peptides, dynorphins (dynorphin A, dynorphin B and Big dynorphin) and leumorphin etc., or variants thereof (e.g. paragraph [0162]).  It is noted that the two Z amino acid residues in SEQ ID No. 12 are located at the first 8 amino acid residues (N-terminal) of SEQ ID No. 12.  The first 8 amino acid residues of SEQ ID No. 12 correspond to the first 8 amino acid residues (N-terminal) of SEQ ID No. 9, i.e. leumorphin.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a DNA sequence encoding a pre-prodynorphin variant comprising variant of SEQ ID No. 12, i.e. having at least one Z differs from the corresponding amino acid of the wild-type sequence because Boesen teaches preparation of peptide analogues comprising a peptide or protein, native or naturally occurring, or biologically active variants thereof, and the peptide analogues comprises an opioid peptide including prodynorphin peptides, dynorphins (dynorphin A, dynorphin B and Big dynorphin) and leumorphin etc., or variants thereof.  Since both Devi and Rockman teaches the nucleotide sequence encoding preprodynorphin protein, and Boesen teaches preparation of prodynorphin peptides, dynorphins (dynorphin A, dynorphin B and Big dynorphin) and leumorphin etc., or variants thereof,  it would be obvious for one of ordinary skill in the art to substitute the rat preprodynorphin coding sequence taught by Devi with a DNA sequence encoding a pre-prodynorphin variant comprising variant of SEQ ID No. 12, i.e. having at least one Z differs from the corresponding amino acid of the wild-type sequence, so as to transform host cells and study the expression and posttranslational processing of the preprodynorphin protein in the host cells with reasonable expectation of success. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to study expression and posttranslational processing of preprodynorphin cDNA in the mouse anterior pituitary cell line AtT-20 as taught by Devi with reasonable expectation of success.

Claims 1-3, 5-8, 10, 13, 15-16, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., 2014 (US 20140303035 A1) in view of Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID NO. 9).
Claims 1-3, 5-8, 10, 13, 15-16, 22 and 25-27 are directed to a delivery vector comprising a DNA sequence encoding pre-prodynorphin or pre-prodynorphin variants and said pre-prodynorphin or pre-prodynorphin variant comprises a signal peptide that enables the packing of the propeptide, derived from said pre-propeptide, into vesicles, wherein said delivery vector leads to release-on-demand of dynorphins or dynorphin-variants and wherein said pre-prodynorphin or pre-prodynorphin-variant comprises leumorphin that is SEQ ID No. 9 (aa 226-254 of SEQ ID No. 1) (elected species).  Claim 2 specifies the variants have an amino acid sequence identity of at least 70% within the first 8 aa counted from the N-terminus of SEQ ID No. 9 (elected species).  Claim 3 specifies the variants have an amino acid sequence identity of at least 80% within the first 8 aa counted from the N-terminus of SEQ ID No. 9 (elected species).  Claim 5 specifies said delivery vector further comprises a recombinant AAV vector genome or a recombinant lentivirus genome.  Claim 6 specifies the delivery vector further comprises a rAAV vector genome, wherein said vector is a human serotype selected from the recited serotypes.  Claim 7 reads on a recombinant virus particle or a liposome comprising the delivery vector according to claim 1.  Claim 8 specifies said delivery vector further comprises a recombinant AAV vector genome encapsulated in an AAV capsid or said delivery vector further comprises a recombinant lentivirus vector genome and is packaged in a lentivirus particle.  Claim 10 reads on a composition comprising the delivery vector of claim 1.  Claim 13 specifies the vector is suitable for peripheral administration, intracranial, intracerebral, intrathecal, or intraparenchymal administration.  Claim 15 reads on a pharmaceutical release-on-demand composition comprising the delivery vector of claim 1, and optionally a pharmaceutically acceptable carrier.  Claim 16 reads on a cell infected with the delivery vector of claim 1.  Claim 22 reads on a composition comprising the recombinant virus particle or liposome of claim 7.  Claim 25 specifies said recombinant virus particle is suitable for peripheral, intracranial, intracerebral, intrathecal, or intraparenchymal administration.  Claim 26 reads on a pharmaceutical release-on-demand composition comprising the recombinant virus particle or liposome of claim 1, and optionally a pharmaceutically acceptable carrier.  Claim 27 reads on a cell infected, in vitro or ex vivo, with the recombinant virus or liposome particle of claim 7.
Regarding claims 1-3, 5-8, 10, 13, 15-16, 22 and 25-27, Burns teaches a nucleic acid construct encoding a fusion protein comprising a propeptide linked to a bioluminescent protein flanked by two cleavage sites such that the fusion protein is expressed by a cell, the bioluminescent protein is cleaved from the propeptide and wherein the bioluminescent protein is secreted simultaneously with the secretion or cell surface expression of the mature form of the propeptide.  The propeptide is a prohormone, a preprohormone, a cytokine precursor or a neuropeptide precursor.  The propeptide is either secreted or expressed on the cell surface (e.g. claims 1-3, [0092]).  Gaussia luciferase with signal peptide and stop codon (nucleic acid sequence) is shown in SEQ ID No. 2 ([0056], Table 1).  Proenkephalin-B human nucleic acid sequence is shown in SEQ ID No. 54 (e.g. [0057], Table 2), SEQ ID No. 188 (e.g. [0061], Table 3) and SEQ ID No. 284 (e.g. [0062], Table 4).  The amino acid sequence of human proenkephalin B is shown in SEQ ID No. 379.  The propeptide can be proenkephalin-B (e.g. [0007]).  Burns teaches cells comprising a nucleic acid construct of the invention and the cell can express the encoded fusion protein (e.g. [0011]) (For claim 16).  The fusion gene constructs are introduced into cells to assay for peptide secretion, and the fusion gene constructs can contain promoters or other regulatory sequences associated with the gene encoding propeptide.  The fusion gene constructs may be introduced into cells by using viral vectors such as retrovirus, adenovirus and adeno-associated viruses (e.g. [0053]) (For claims 5-8).  Figure 1A shows PAG construct comprising coding sequence for SP, mature peptide and GLuc-SP.  SP stands for signal peptide.  Thus, the construct contains DNA coding sequence for signal peptide and propeptide.  Proenkephalin-B is also known as prodynorphin or PDYN.  The buffer solution containing the fusion gene construct is considered a pharmaceutically acceptable carrier (For claim 15). 
Regarding claim 13, claim 13 is product claims and read on a delivery vector.  The fusion gene constructs taught by Burns is considered a delivery vector and the buffer solution containing the fusion gene construct is considered to be suitable for peripheral, intracranial, intrathecal, intracerebral, or intraparenchymal administration.
Burns does not specifically teach the pre-prodynorphin or pre-prodynorphin variant comprises leumorphin having the sequence of SEQ ID No. 9.
Rockman (SEQ ID No. 9) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a DNA sequence encoding the pre-prodynorphin or pre-prodynorphin variant comprising leumorphin having the sequence of SEQ ID No. 9 in a vector because Burns teaches a nucleic acid construct encoding a fusion protein comprising a propeptide, such as human proenkephalin-B, linked to a bioluminescent protein, cells transformed with said nucleic acid construct, and the bioluminescent protein and propeptide can be secreted from the cell and Rockman (SEQ ID No. 9) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.  Proenkephalin-B gene is also known as prodynorphin (PDYN) gene.
Since both Burns and Rockman (SEQ ID No. 9) teaches the nucleotide sequence encoding the human prodynorphin protein, it would be obvious for one of ordinary skill in the art to substitute the human proenkephalin-B coding sequence taught by Burns with the human preprodynorphin coding sequence taught by Rockman (SEQ ID No. 9) in order to transfect the cells with a nucleic acid construct encoding a fusion protein comprising a propeptide, such as human proenkephalin-B, linked to a bioluminescent protein and secret both the human proenkephalin-B protein and bioluminescent protein from the cells as taught by Burns with reasonable expectation of success.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to transfect the cells with a nucleic acid construct encoding a fusion protein comprising a propeptide, such as human proenkephalin-B, linked to a bioluminescent protein and secret both the human proenkephalin-B protein and bioluminescent protein from the cells as taught by Burns with reasonable expectation of success. 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., 2014 (US 20140303035 A1) in view of Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID NO. 9) as applied to claims 1-3, 5-8, 10, 13, 15-16, 22 and 25-27 above, and further in view of Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID No. 12).
Claims 1 and 4 are directed to a delivery vector comprising a DNA sequence encoding pre-prodynorphin or pre-prodynorphin variants and said pre-prodynorphin or pre-prodynorphin variant comprises a signal peptide that enables the packing of the propeptide, derived from said pre-propeptide, into vesicles, wherein said delivery vector leads to release-on-demand of dynorphins or dynorphin-variants and wherein said pre-prodynorphin or pre-prodynorphin-variant comprises leumorphin that is SEQ ID No. 9 (aa 226-254 of SEQ ID No. 1) (elected species).  Claim 4 specifies the delivery vector comprises a DNA sequence encoding a pre-prodynorphin-variant comprising c) SEQ ID NO. 12, wherein Z stands for any amino acid (elected species).  
The teachings of Burns and Rockman (SEQ ID NO. 9) are as discussed above.  Burns and Rockman (SEQ ID No. 9) does not specifically teach DNA sequence encoding the pre-prodynorphin or pre-prodynorphin variant comprising the sequence of SEQ ID No. 12.
Rockman (SEQ ID No. 12) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, from nucleotides 547-633, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 12.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a DNA sequence encoding the pre-prodynorphin or pre-prodynorphin variant comprising the sequence of SEQ ID No. 12 in a vector because Burns teaches a nucleic acid construct encoding a fusion protein comprising a propeptide, such as human proenkephalin-B, linked to a bioluminescent protein, cells transformed with said nucleic acid construct, and the bioluminescent protein and propeptide can be secreted from the cell and Rockman (SEQ ID No. 12) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 12.  Since both Burns and Rockman (SEQ ID No. 12) teaches the nucleotide sequence encoding the human prodynorphin protein, it would be obvious for one of ordinary skill in the art to substitute the human proenkephalin-B coding sequence taught by Burns with the human preprodynorphin coding sequence taught by Rockman (SEQ ID No. 12) in order to transfect the cells with a nucleic acid construct encoding a fusion protein comprising a propeptide, such as human proenkephalin-B, linked to a bioluminescent protein and secret both the human proenkephalin-B protein and bioluminescent protein from the cells as taught by Burns with reasonable expectation of success.    
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to transfect the cells with a nucleic acid construct encoding a fusion protein comprising a propeptide, such as human proenkephalin-B, linked to a bioluminescent protein and secret both the human proenkephalin-B protein and bioluminescent protein from the cells as taught by Burns with reasonable expectation of success. 

Claims 1, 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., 2014 (US 20140303035 A1) in view of Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID NO. 9) and Rockman et al., 2005 (GenEmbl Accession No. AY902664, computer printout, pages 1-2, Direct submitted January 24, 2005) (For SEQ ID No. 12) as applied to claims 1 and 4 above, and further in view of Boesen, Thomas, 2015 (US 20150297671 A1).  
Claims 1, 4 and 21 are directed to a delivery vector comprising a DNA sequence encoding pre-prodynorphin or pre-prodynorphin variants and said pre-prodynorphin or pre-prodynorphin variant comprises a signal peptide that enables the packing of the propeptide, derived from said pre-propeptide, into vesicles, wherein said delivery vector leads to release-on-demand of dynorphins or dynorphin-variants and wherein said pre-prodynorphin or pre-prodynorphin-variant comprises leumorphin that is SEQ ID No. 9 (aa 226-254 of SEQ ID No. 1) (elected species).  Claim 4 specifies the delivery vector comprises a DNA sequence encoding a pre-prodynorphin-variant comprising c) SEQ ID NO. 12, wherein Z stands for any amino acid (elected species).  Claim 21 specifies wherein at least one Z in a sequence according to a), b) or c), is an amino acid that differs from the corresponding amino acid of the wild-type sequence of said pre-prodynophin variant according to a sequence according to a), b) or c). 
Burns teaches a nucleic acid construct encoding a fusion protein comprising a propeptide linked to a bioluminescent protein flanked by two cleavage sites such that the fusion protein is expressed by a cell, the bioluminescent protein is cleaved from the propeptide and wherein the bioluminescent protein is secreted simultaneously with the secretion or cell surface expression of the mature form of the propeptide.  The propeptide is a prohormone, a preprohormone, a cytokine precursor or a neuropeptide precursor.  The propeptide is either secreted or expressed on the cell surface (e.g. claims 1-3, [0092]).  Gaussia luciferase with signal peptide and stop codon (nucleic acid sequence) is shown in SEQ ID No. 2 ([0056], Table 1).  Proenkephalin-B human nucleic acid sequence is shown in SEQ ID No. 54 (e.g. [0057], Table 2), SEQ ID No. 188 (e.g. [0061], Table 3) and SEQ ID No. 284 (e.g. [0062], Table 4).  The amino acid sequence of human proenkephalin B is shown in SEQ ID No. 379.  The propeptide can be proenkephalin-B (e.g. [0007]).  Burns teaches cells comprising a nucleic acid construct of the invention and the cell can express the encoded fusion protein (e.g. [0011]) (For claim 16).  The fusion gene constructs are introduced into cells to assay for peptide secretion, and the fusion gene constructs can contain promoters or other regulatory sequences associated with the gene encoding propeptide.  The fusion gene constructs may be introduced into cells by using viral vectors such as retrovirus, adenovirus and adeno-associated viruses (e.g. [0053]) (For claims 5-8).  Figure 1A shows PAG construct comprising coding sequence for SP, mature peptide and GLuc-SP.  SP stands for signal peptide.  Thus, the construct contains DNA coding sequence for signal peptide and propeptide.  Proenkephalin-B is also known as prodynorphin or PDYN.  The buffer solution containing the fusion gene construct is considered a pharmaceutically acceptable carrier (For claim 15).
Rockman (SEQ ID No. 9) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, from nucleotides 547-633, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.
Rockman (SEQ ID No. 12) teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, from nucleotides 547-633, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 12.
Burns, Rackman (SEQ ID No. 9) and Rockman (SEQ ID No. 12) do not specifically teach at least one Z in a sequence according to a), b) or c), is an amino acid that differs from the corresponding amino acid of the wild-type sequence of said pre-prodynophin variant according to a sequence according to a), b) or c). 
Boesen teaches peptide analogues comprising a peptide or protein, native or naturally occurring, or biologically active variants thereof, and one or more branched amino acid probes (BAP) (e.g. paragraph [0007]).  The peptide analogues comprise an opioid peptide including prodynorphin peptides, dynorphins (dynorphin A, dynorphin B and Big dynorphin) and leumorphin etc., or variants thereof (e.g. paragraph [0162]).  It is noted that the two Z amino acid residues in SEQ ID No. 12 are located at the first 8 amino acid residues (N-terminal) of SEQ ID No. 12.  The first 8 amino acid residues of SEQ ID No. 12 correspond to the first 8 amino acid residues (N-terminal) of SEQ ID No. 9, i.e. leumorphin.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a DNA sequence encoding a pre-prodynorphin variant comprising variant of SEQ ID No. 12, i.e. having at least one Z differs from the corresponding amino acid of the wild-type sequence because Boesen teaches preparation of peptide analogues comprising a peptide or protein, native or naturally occurring, or biologically active variants thereof, and the peptide analogues comprises an opioid peptide including prodynorphin peptides, dynorphins (dynorphin A, dynorphin B and Big dynorphin) and leumorphin etc., or variants thereof.  Since both Burns and Rockman teaches the nucleotide sequence encoding prodynorphin protein, and Boesen teaches preparation of prodynorphin peptides, dynorphins (dynorphin A, dynorphin B and Big dynorphin) and leumorphin etc., or variants thereof,  it would be obvious for one of ordinary skill in the art to substitute the human prodynorphin coding sequence taught by Burns with a DNA sequence encoding a pre-prodynorphin variant comprising variant of SEQ ID No. 12, i.e. having at least one Z differs from the corresponding amino acid of the wild-type sequence, so as to transform host cells and study the expression and posttranslational processing of the preprodynorphin protein in the host cells with reasonable expectation of success. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to transfect the cells with a nucleic acid construct encoding a fusion protein comprising a propeptide, such as human proenkephalin-B, linked to a bioluminescent protein and secret both the human proenkephalin-B protein and bioluminescent protein from the cells as taught by Burns with reasonable expectation of success. 
Response to Arguments:
Applicant argues that Devi study merely investigates how the ArT-20 cells, i.e. mouse anterior pituitary corticotroph cell line, process rat prodynorphin, particularly, whether these cells enzymatically cleave rat prodynorphin at both dibasic and monobasic cleavage sites.  Devi provides no suggestion of investigating whether the ArT-20 cells can process prodynorphin from other species, nor does Devi provide any motivation for creating a plasmid containing a prodynorphin cDNA from another species.  The rejection fails to establish a reasonable expectation of success that mouse ArT-20 cells can properly express and process prodynorphin form another species.  Applicant cites references Nikoshov and Yakolvleva and argues that prodynorphin is differentially expressed and regulated and processed.  There is no reasonable expectation of success that mouse ArT-20 cells can properly express and process human prodynorphin (Remarks, p. 8-10).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the following reasons.
The claims are product claims and read on a delivery vector comprising a DNA sequence encoding pre-prodynorphin or pre-prodynorphin variants and said pre-prodynorphin or pre-prodynorphin variant comprises a signal peptide and leumorphin that is SEQ ID No. 9 (aa 226-254 of SEQ ID No. 1) (elected species).  Devi teaches preparation of a plasmid comprising nucleic acid sequence encoding a rat preprodynorphin protein and Rockman teaches human preprodynorphin (PDYN) gene sequence, GenEmbl Accession No. AY902664, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 9.  Since both Devi and Rockman teaches the nucleotide sequence encoding preprodynorphin protein, it would be obvious for one of ordinary skill in the art to substitute the rat preprodynorphin coding sequence taught by Devi with the human preprodynorphin coding sequence taught by Rockman but keep the signal peptide sequence so as to transform host cells and study the expression and posttranslational processing of the preprodynorphin protein in the host cells with reasonable expectation of success.  It is obvious for one of ordinary skill in the art to use the same vector to express similar or different proteins, either from the same species or different species, in order to study the function of those similar or different proteins.  It was routine experimentation to prepare a vector or to introduce said vector into a host cell in vitro or ex vivo before the effective filing date of the claimed invention, and there is reasonable expectation of success to prepare the presently claimed delivery vector or to prepare a host cell comprising said delivery vector in vitro or ex vivo.  Further, one of ordinary skill in the art before the effective filing date of the claimed invention would know how to choose an active promoter to drive expression of the pre-prodynorphin or pre-prodynorphin-variants either in a cell-free condition or within a host cell, for example, one can choose a constitutive promoter, such as CMV promoter and SV40 promoter, for the expression of the propeptide.  Whether prodynorphin is differentially expressed and regulated and processed in cells is irrelevant to the instantly claimed delivery vector and host cell comprising said delivery vector.  There is reasonable expectation of success that the vector taught by Devi and Rockman would be able to drive expression of the propeptides.

Applicant argues that Devi and Rockman provide no suggestion that a signal peptide that enables the packing of the pro-peptides, derived from the pre-propeptide, into vesicles.  The rejection provides no explanation why there would be reasonable expectation of success that the Devi plasmid modified to contain the asserted human modified coding sequence could be used by ArT-20 cells to effectively express and posttranslational process human prodynorphin.  Signal peptide of applicants’ claims enables the transport of the preprodynorphin to the proper part of the cell so that it can be processed therein and the resultant propeptide can be sorted into vesicles, and such signal peptide is not suggested by Devi or Rockman (Remarks, p. 10-11).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103, the reason set forth above and the following reasons.
As discussed above, the phrase “a signal peptide that enables the packing of the propeptide” in line 4 of claim 1 is considered new matter.  There is no support in the specification for the phrase “a signal peptide that enables the packing of the propeptide”.  Further, the phrase “a signal peptide that enables the packing of the propeptide” in line 4 of claim 1 is vague and renders the claim indefinite.  A signal peptide is a short peptide sequence that guides the produced polypeptide within the cells through a specific channel to arrive at the cell membrane such that the polypeptide stays in the cell membrane or is secreted out of the cell.  Usually, a signal peptide helps a polypeptide to be secreted out of the cell.  It is unclear how a signal peptide “enable” the packing of propeptide and it is unclear how a signal peptide “enable” the packing of propeptide into what kind of vesicles.  Devi and Rockman teach the presence of signal peptide in the pre-prodynorphin protein and it is inherent that the signal peptide would be able to guide the produced polypeptide within the cells through a specific channel to arrive at the cell membrane such that the polypeptide stays in the cell membrane or is secreted out of the cell.  

Applicant reiterates the arguments regarding Devi and Rockman set forth above.  Devi and Rockman provide no suggestion of investigating whether the ArT-20 cells can process prodynorphin from other species, nor does Devi and Rockman provide any motivation for creating a plasmid containing a prodynorphin cDNA from another species.  Applicant cites references Nikoshov and Yakolvleva and argues that prodynorphin is differentially expressed and regulated and processed.  There is no reasonable expectation of success that mouse ArT-20 cells can properly express and process human prodynorphin.  Applicant also argues that Devi and Rockman provide no suggestion that a signal peptide that enables the packing of the pro-peptides, derived from the pre-propeptide, into vesicles (Remarks, p. 12-13).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the reasons set forth above.

Applicant argues that Foti does not overcome the deficiencies in the combined disclosure of Devi, Kovac and Rockman discussed above.  None of the references discloses or suggests a delivery vector that drives expression of pre-prodynorphin or variants wherein the pre-propeptide comprises a signal peptide that enables the packing of the pro-peptide, derived from the pre-propeptide, into vesicles (Remarks, p. 13).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the reasons set forth above.

Applicant argues that none of the references discloses or suggests a delivery vector that drives expression of pre-prodynorphin or variants wherein the pre-propeptide comprises a signal peptide that enables the packing of the pro-peptide, derived from the pre-propeptide, into vesicles (Remarks, p. 14).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the reasons set forth above.

Applicant argues that none of the references discloses or suggests a delivery vector that drives expression of pre-prodynorphin or variants wherein the pre-propeptide comprises a signal peptide that enables the packing of the pro-peptide, derived from the pre-propeptide, into vesicles.  Mere disclosure of this gene sequence by Rockman does not suggest modifying the disclosure of Burns (Remarks, p. 15).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the reasons set forth above.

Applicant argues that Devi and Rockman are discussed above.  Boesen does not overcome the deficiencies in the combined disclosure of Devi and Rockman discussed above.  None of the references discloses or suggests a delivery vector that drives expression of pre-prodynorphin or variants wherein the pre-propeptide comprises a signal peptide that enables the packing of the pro-peptide, derived from the pre-propeptide, into vesicles (Remarks, p. 15-16).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the reasons set forth above.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632